Case 1:19-cv-00033-RJD-SJB Document 18 Filed 03/22/19 Page 1 of 2 PageID #: 255




                                                            March 22, 2019

Douglas C. Palmer
Clerk of the Court
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     Lelchook, et al. v. Societe Generale De Banque Au Liban Sal, et al.,
               19-cv-00033-RJD-SJB

Dear Mr. Palmer:
         We represent the plaintiffs in the above-referenced action, and we write to request that you
initiate service of process on the defendants by a form of mail requiring a signed receipt (i.e.,
Federal Express), pursuant to Fed. R. Civ. P. 4(f)(2)(C)(ii).
        Please find enclosed eleven copies of the complaint and summonses addressed to the eleven
defendants. Also enclosed are eleven Federal Express shipping parcels and eleven Federal Express
international waybills with our account number already filled in. The eleven defendants’ addresses
are as follows:


                1. Societe Generale De Banque Au Liban Sal
                   Riad el Solh Street
                   Beirut, 1107 Lebanon

                2. Fransabank Sal
                   Hamra Str.,
                   Riad El Solh
                   Beirut 1107 2803 Lebanon

                3. Middle East Africa Bank Sal
                   Hejeij Building, Adnan Al Hakim Ave.
                   Beirut 1105 2080 Lebanon

                4. Blom Bank Sal
                   Verdun – Rachid Karami St., Blom Bank Bldg.
                   Riad El-Solh, Beirut 1107 2807, Lebanon
Case 1:19-cv-00033-RJD-SJB Document 18 Filed 03/22/19 Page 2 of 2 PageID #: 256

  THE BERKMAN LAW OFFICE, LLC                                       March 22, 2019
                                                                    Page 2 of 2

               5. Byblos Bank Sal
                  Byblos Bank Tower
                  Elias Sarkis Ave. - Achrafieh
                  Beirut, Lebanon

               6. Bank Audi Sal
                  Bab Idriss - Omar Daouk Street
                  Bank Audi Plaza
                  Beirut, Lebanon

               7. Bank of Beirut Sal
                  Foch Street
                  Beirut Central District - Bank of Beirut SAL Building
                  Beirut, Lebanon

               8. Lebanon and Gulf Bank Sal
                  Allenby Street, Beirut Central District
                  Riad El Soloh
                  Beirut, Lebanon

               9. Banque Libano-Française Sal
                  5 Rome Street
                  Beirut Liberty Plaza Building
                  Hamra
                  Beirut, 1107 2060 Lebanon

               10. Bank of Beirut and the Arab Countries Sal
                   250 Clemenceau Street, BBAC Building,
                   Beirut, Lebanon

               11. Jammal Trust Bank Sal
                   JTB Tower – Tahweeta High Way
                   Elias Hraoui Avenue
                   Beirut, Lebanon

       Please address the eleven waybills to the eleven defendants at the addresses above. Please
then dispatch all the packages to the defendants by Federal Express, and make the appropriate
docket entries.
       We thank you for your assistance.
                                                    Respectfully,


                                                    Robert J. Tolchin
